UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6455




WILLIAM L. CRAWFORD,

                                              Plaintiff - Appellant,

          versus


GARY   MAYNARD,    Director,    South    Carolina
Department of Corrections; WILLIAM D. CATOE,
Former Director, South Carolina Department of
Corrections; THOMAS BYRNE, Doctor, Allendale
Correctional Institution; STEVEN MIRES; STEVEN
RAWLS, LPN; NURSE GREEN; L. TERRY, Corporal,
Correctional Officer; CLASSIFICATION WORKER
MILLER; GERALDINE MIRO, Warden; CINDY SANDERS,
LPN;   PRAVIN    R.    PATEL,    MD,    Allendale
Correctional    Institution;    BARBARA    SKEEN,
Director, Division of Professional Standards;
WILLIE EAGLETON, Warden, Evans Correctional
Institution; SCOTT JOHNSON, Inmate Grievance
Coordinator;     JANICE     PHILLIPS,     Medical
Grievance Administrator; GAIL FRICKS; B. J.
HICKS, Medical Technician, Evans Correctional
Institution; JANE RAINWATER, Transportation
Officer; JANE DOE 1, Nurse, Evans Correctional
Institution on 11/3/00; JANE DOE #2, Nurse,
Evans Correctional Institution on 11/3/00;
MEDICAL STAFF, Evans Correctional Institution,
Infirmary on 11-27-00; DONNA DAVIS, Medical
Records    Technician,     Evans     Correctional
Institution; RICHARD FOSTER, Headquarters
Grievance    Officer;    CORRECTIONAL     MEDICAL
SYSTEMS, formerly known as Health Care
Services Corporation, d/b/a J. Glenn Alewine
MD; DAVID TATARSKY, Deputy General Counsel;
CAROL W. BURNETTE, MD, Perry Correctional
Institution;    DOTIE    ADAMS,   Nurse,    Perry
Correctional Institution; JANE DOE #3, Medical
Staff on 8-31-01, 11:30 am; JOHN       DOE   #3,
Medical Staff on 8-31-01, 11:30 am,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. C. Weston Houck, Senior District
Judge. (CA-01-4335-6)


Submitted:   August 27, 2004           Decided:    September 29, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Crawford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

              William L. Crawford appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure

to exhaust administrative remedies.           “No action shall be brought

with respect to prison conditions . . . by a prisoner confined in

any   jail,    prison,   or   other   correctional   facility   until   such

administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997e(a) (2000).       We find no abuse of discretion in the district

court’s dismissal of the complaint without prejudice to allow

Crawford an opportunity to exhaust his administrative remedies, as

required by § 1997e(a).          Accordingly, we affirm the district

court’s order.      We deny Crawford’s motion for the appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                      - 3 -